          CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 1 of 23




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 State Farm Mutual Automobile Insurance                 Case No. 18-cv-2459 (ECW)
 Company,

                      Plaintiff,

 v.                                                                ORDER

 Tyler Havemeier, Nikki Blank, and
 Jacob Gatzlaff,

                      Defendants.



       This matter is before the Court on Plaintiff State Farm Mutual Automobile

Insurance Company’s Motion for Certification for Interlocutory Appeal (“Motion”).

(Dkt. 51.) The parties have consented to the jurisdiction of this Court pursuant to 28

U.S.C. § 636 and Rule 73 of the Federal Rules of Civil Procedure. (Dkts. 13, 14.) The

Motion has been decided on the papers with no oral hearing. For the reasons discussed

below, the Court denies the Motion.

                 I.      FACTUAL AND PROCEDURAL HISTORY

A.     June 27, 2016 Incident

       On August 22, 2018, Plaintiff State Farm Mutual Automobile Insurance Company

(“State Farm”) sought declaratory judgment in its favor with respect to State Farm’s

obligation to provide insurance coverage benefits related to a policy of a vehicle of its

insured, Defendant Nikki Blank (“Blank”), driven by Defendant Tyler Havemeier
            CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 2 of 23




(“Havemeier”), which hit Defendant Jacob Gatzlaff (“Gatzlaff”) on June 27, 2016. (See

generally Dkt. 1.)

       As part of the June 27, 2016 incident, Havemeier was arrested for leaving the

scene of an accident and second-degree assault. (Dkt. 38-1 at 24.) Criminal charges

were brought against Havemeier. (Dkt. 31-1.)

B.     Havemeier’s Alford Plea

       On December 10, 2016, Havemeier entered an Alford plea to Second Degree

Assault, under Minn. Stat § 609.222, subd. 2. (Id.) During the Alford plea proceeding,

the pending charges against Havemeier were addressed, including:

       •      Two counts of second-degree assault, which are felony offenses, punishable
              by up to ten years of incarceration and not more than a $20,000 fine.

       •      One count of third-degree assault, which is also a felony, punishable by up
              to five years of incarceration and not more than a $10,000 fine.

       •      One count of gross misdemeanor offense of traffic collision, failure to stop,
              punishable by up to one year of incarceration and not more than a $3,000
              fine.

(Dkt. 31 at 4.)

       With respect to pleading guilty as part of the Alford plea to Second Degree

Assault, Havemeier admitted as follows:

       Q      Were you in Brown County on June 27th of this year?

       A.     Yes.

       Q      And did you visit a restaurant or bar?

       A      Yes.

       Q      What was the name of it?

                                             2
    CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 3 of 23




A     Outlaws Bar and Gril1.

Q     Yes. Where is that located?

A     Right when you enter Springfield.

                                    ***

Q     Okay. And was there somebody in the bar that was interacting with
      You?

A     More than one.

Q     Okay. But was there a particular person with the initials of J.G.?

A     Yes.

Q     All right. And did you after a point in time, exit the bar?

A     Yes.

Q     Did you go to your motor vehicle?

A     Yes.

Q     And did you begin to drive your motor vehicle out of the parking lot
      of Outlaws Bar and Grill?

A     Yes.

Q     Did this person, J.G., come out of the bar and approach your motor
      vehicle while it was moving?

A     Yes.

Q     And did the car end up striking him?

A     Meaning he got –

Q     Well, was there some kind of contact?

A     Yes.



                                     3
    CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 4 of 23




Q     Okay. Now, there was a passenger in your vehicle with the initials of
      N.G.; is that correct?

A     Yes.

Q     N.G. said that he was in the passenger side of your vehicle; is that
      true? And he was looking out the window when this happened?

A     No, he said he was looking downward, at his phone.

Q     But he did give a statement to the police saying that he saw well, that
      he saw J.G. walk out of the restaurant; is that true?

A     Yes, but then he told me he was looking downward at his phone after
      he saw him walk out of the bar.

Q     But then he also told law enforcement that he felt the vehicle swerve
      towards J.G. and strike him; is that true? That’s what he said? I can
      read it in the criminal complaint.

A     Yes, that’s what he said.

Q     That’s what he said. Okay.         So he, essentially, said that you
      intentionally struck him?

A     Yes, that’s what he said.

Q     All right. Now you have the right to a trial where we’d bring in N.G.,
      and he’d have to testify, and we have the right to question him, but
      you understand that if a jury believes him and not our witnesses or
      you, that there would be a conviction, highly likely there would be a
      conviction for a second degree assault; do you understand that?

A     Yes.

Q     So do you believe that if a jury believed N.G. and none of our
      witnesses, that a jury would convict you?

A     As of being guilty?

Q     Yes.

A     Yes.


                                     4
            CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 5 of 23




       Q      All right. And you’d rather take the offer than risk a jury trial?

       A.     Yes.

       Q      All right. And for that reason, are you pleading guilty today?

       A      Yes.

(Dkt. 31-1 at 7-11.) Havemeier also acknowledged that he left the scene and that the

evidence showed that Gatzlaff had a broken bone as a result of the car accident. (Id. at

12.)

       In discussing the Alford plea, Brown County District Court Judge Robert A.

Docherty and Havemeier had the following relevant exchange:

       The Court: Mr. Havemeier, what we’re talking about with an Alford plea is
       this: It’s a situation where you do not agree with the statements or the State’s
       evidence; in fact, you dispute that, but you’re willing to plead guilty in order
       to avoid the possibility that a jury, at trial, might convict you of something
       more serious than what you’re pleading guilty to; do you understand that?

       The Defendant: Yes.

       The Court: And do you understand that with an Alford plea, it’s the same as
       if you took the witness stand and said I intentionally drove over this guy, and
       I tried to hurt him, it’s got the same effect; do you understand that?

       The Defendant: Yes.

       THE COURT: Okay. In reviewing the complaint, there’s a statement here
       from somebody whose initials are E. E. E. E. said he saw what happened.
       He said that you and J.G. got into some sort of argument in the bar. J.G. went
       outside when you left. E.E. tried to hold J.G. back, and E.E. said he saw the
       car pull forward to leave the parking lot but then swerved at J.G. E.E. said,
       “The dude f-ing swerved at him. The dude turned to make sure he hit him.”
       Do you agree that if E.E. were called as a witness at trial and testified to that
       and a jury believed what he said and disbelieved what you and your witnesses
       said, the jury would likely convict you or find you guilty of the assault ?

                                            ***


                                              5
           CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 6 of 23




       THE DEFENDANT: Yes.

(Id. at 12-14.)

       Judge Docherty then accepted the plea and sentenced Havemeier. As part of the

Alford plea, Havemeier acknowledged that as a result of accepting the plea related to the

felony count, he would face certain collateral consequences, such as being unable to own

a firearm. (Id. at 8.)

       On or about June 1, 2018, Gatzlaff commenced a lawsuit entitled “Jacob Gatzlaff

v. Tyler Douglas Havemeier” in Brown County District Court (hereinafter the “State

Action”) in which Gatzlaff alleges that Havemeier is liable to him for damages resulting

from injuries sustained in the June 27, 2016 incident. (Dkt. 1 ¶ 13; Dkt. 6 ¶ 7.) The State

Action was tendered to State Farm to provide defense and indemnity to Havemeier. (Dkt.

1 ¶ 14; Dkt. 6 ¶ 7.) The State Action is pending.

C.     Insurance Policy

       State Farm asserts that Havemeier intentionally swerved the vehicle towards

Gatzlaff and intentionally caused the vehicle to strike Gatzlaff, resulting in injuries, and

thereby seeks a declaratory judgment from this Court that it has no duty to defend and

indemnify Havemeier in the State Action because of the insurance policy’s exclusions for

an insured who intentionally causes bodily injury. (Dkt. 1 at 3-4.) The policy at issue

(“Policy”) states, “[w]e will pay: a. damages an insured becomes legally liable to pay

because of: (1) bodily injury.” (Dkt. 31-2 at 13 (emphasis in original).) The parties

agree that Havemeier fits in the definition of “insured” and Gatzlaff suffered bodily

injury. (Dkt. 32 at 4.)


                                              6
          CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 7 of 23




       The Policy also contains the following exclusion: “THERE IS NO COVERAGE

FOR AN INSURED: 1. WHO INTENTIONALLY CAUSES BODILY INJURY OR

DAMAGE TO PROPERTY.” (Dkt. 31-2 at 15 (emphasis in original).)

D.     Order on Summary Judgment

       State Farm and Gatzlaff both moved for summary judgment. (Dkts 33, 35.) As

part of its argument on summary judgment, State Farm relied on the vehicle’s insurance

policy. As stated previously, the Policy states in relevant part: “[t]here is no coverage for

an insured: 1. Who intentionally causes bodily injury . . . .” (Dkt. 31-2 at 15 (emphasis

added).) As noted, in the aftermath of the incident with Gatzlaff, Havemeier submitted to

an Alford plea for Second Degree Assault under Minn. Stat § 609.222, subd. 2. (Dkt. 31-

1.) State Farm argued at summary judgment that an Alford plea is the same as a

conventional guilty plea and carries the same collateral consequences as a guilty plea.

(Dkt. 32 at 12.) According to State Farm, by accepting Havemeier’s plea, the Brown

County District Court essentially litigated the issue of intent, as that court conclusively

determined that Havemeier operated the vehicle with intent to cause Gatzlaff bodily

injury. (Id. at 13-14.) As to this argument, the Court found in relevant part as follows:

       The collateral consequences of an Alford plea in a civil trial was a matter of
       first impression for the Minnesota Supreme Court in Doe 136 v. Liebsch, 872
       N.W.2d 875 (Minn. 2015). The Minnesota Supreme Court’s analysis
       focused on the balance between the probative value of the Alford plea and
       the prejudicial risk in terms of its admission into evidence at trial. Id. at 881-
       82. Whereas a “conventional guilty plea, by contrast, requires a defendant
       to admit the conduct to which he or she is accused of committing,” the
       underlying trial court in Liebs[c]h concluded “that the only real admission
       by Liebsch is that a jury might find him guilty if it chose to find credible
       the testimony of witnesses which was never presented to it.” Id. at 881
       (cleaned up) (citation omitted) (emphasis added). The Minnesota Supreme


                                               7
   CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 8 of 23




Court held that the trial court did not abuse its discretion by excluding the
Alford plea from evidence. Id. at 882. The court reasoned that “Liebs[c]h’s
Alford plea included no admission of facts establishing guilt, and therefore
it lacked the probative value typically found in a conventional guilty plea.”
Id. (emphasis added). Thus, the Minnesota Supreme Court would not always
view nor treat an Alford plea as it would a conventional guilty plea. Other
courts from outside Minnesota have held similarly with respect to the effect
of an Alford plea. See, e.g., Barker v. Ameriprise Auto & Home Ins. Agency,
Inc., 905 F. Supp. 2d 1214, 1219 (W.D. Wash. 2012) (“Acknowledgement
of the existence of evidence is not an admission as to the truth of that
evidence.”); Fleck v. State Farm Ins. Cos., No. 89-L-14-070,1990 WL
124648 at *2 (Ohio Ct. App. Aug. 24, 1990) (“Such a plea does not constitute
an admission of guilty, but rather that the accused is willing to waive a trial
and accept the consequences of the plea. It, however, does not act as an
admission of the plea . . . [t]herefore, appellant’s guilty plea, by way of a
qualified Alford plea, operates in the same fashion as a nolo contendere plea
for the purposes in a subsequent civil action.”).

The instant issue is similar to that addressed by the Minnesota Court of
Appeals in Johnson v. West Bend Mutual Insurance Co., A17-1957, 2018
WL 6596270 (Minn. Ct. App. 2018). Johnson involved an insurance
company seeking summary judgment with respect to an insurance policy
covering an in-home daycare, arguing that an injury to a child (“D.J.”) was
excluded under the policy’s criminal-act exclusion based on an Alford plea
for gross misdemeanor child neglect by the day-care provider Jewel
Plocienik (“Plocienik”). Id. at *1-2. While the Alford plea was admitted into
evidence, the Minnesota Court of Appeals of Minnesota overturned summary
judgment for the insurance company. Id. at *2. The court stated that
“[d]uring her plea colloquy Plocienik denied harming D.J., acknowledging
only that the state’s evidence would be sufficient to convict her.” Id. at *8.
The Court reasoned that the Alford plea showed that the child’s injuries led
to a criminal conviction but not that the injuries arose from a criminal act.
Id. at *9 (“Without a clearer admission of her conduct or of her guilt, or
additional evidence from some other source, Plocienik’s equivocal plea
statements leave open the possibility that D.J. was injured by negligent
supervision that did not amount to a criminal act or involve a statutory
violation.”).

In this case, the record and transcript of Havemeier’s Alford plea must be
assessed to determine what Havemeier definitively admitted to during the
proceeding. During the course of his plea, Havemeier admitted to visiting
the Bar, making “some kind of contact” against Gatzlaff with his car, and
driving away. (Dkt. 31-1 at 9, 10, 13.) However, Havemeier himself never


                                      8
          CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 9 of 23




       admitted to intentionally striking Gatzlaff. Like in Johnson, Havemeier only
       admitted that if the jury did not believe him or any of his witnesses and
       believed Goblirsch and Erickson’s testimony of the events at issue that a jury
       would be likely to find him guilty. (Id. at 11-12, 14-15.) There was no
       assertion in the plea that he agreed to the witnesses’ characterization of the
       events.

       During the proceeding, Havemeier agreed to several statements made by the
       Court that convolute his plea. The transcript shows the following exchange:

              The Court: Mr. Havemeier, what we’re talking about with an Alford
              plea is this: It’s a situation where you do not agree with the
              statements or the State’s evidence; in fact, you dispute that, but
              you’re willing to plead guilty in order to avoid the possibility that
              a jury, at trial, might convict you of something more serious than
              what you’re pleading guilty to; do you understand that?

              The Defendant: Yes.

              The Court: And do you understand that with an Alford plea, it’s the
              same as if you took the witness stand and said I intentionally drove
              over this guy, and I tried to hurt him, it’s got the same effect; do you
              understand that?

              The Defendant: Yes.

       (Id. at 13-14 (emphasis added.))

       In the course of this one exchange, Havemeier both asserted his innocence,
       disputed the evidence against him, and appeared to accept that his plea would
       have the same effect as him stating on the stand that he intentionally acted to
       injure Gatzlaff. Because of the conflicting transcript, Havemeier’s Alford
       plea cannot establish that State Farm has met its initial burden to show the
       absence of genuine issues of material fact as to whether Gatzlaff’s injury
       arose from an intentional act. The summary judgment record might establish
       as a matter of law that Gatzlaff’s injuries resulted in a criminal conviction,
       but not that Havemeier intended to harm Gatzlaff.

(Dkt. 50 at 13-17 (footnote omitted and emphasis in original).)

       With respect to State Farm’s argument regarding collateral estoppel, the Court

found within its discretion that collateral estoppel does not apply to the Alford plea as to


                                              9
          CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 10 of 23




the issue of intent in the present case because Gatzlaff was not a party in the criminal

matter nor in privity with Havemeier and because Gatzlaff was not given a full and fair

opportunity to be heard on the adjudicated issue with respect to the Alford plea in

Havemeier’s criminal case. (Dkt. 50 at 17-20.)

E.     Present Motion for Certification

       In the present Motion, State Farm moves this Court to certify the Court’s Order

denying its motion for summary judgment for interlocutory appeal to the Eighth Circuit

Court of Appeals:

       The determination of whether Havemeier intended to injure Gatzlaff is
       dispositive of this matter. The Court’s denial [of] State Farm’s Motion for
       Summary Judgment, by misapplying procedural law and misinterpreting
       substantive law, precludes any reasonable resolution of this case because the
       issue of Havemeier’s intent to injure remains open.

       As a result, State Farm seeks to have the issue of Havemeier’s intent resolved
       with finality prior to the trial of the state court case proceeding to trial through
       an immediate appeal. A final decision on the issue of Havemeier’s intent
       will influence the course of the two lawsuits, including settlement, and trial
       in state court and a trial in federal court. Judicial economy in both the federal
       and state courts will be achieved via a final decision on the issue of
       Havemeier’s intent, as that determination will result in a final determination
       as to the coverage, if any, available under State Farm’s policy. The decision
       will likely result in either the dismissal of both actions or settlement of the
       state court action. Indeed, the state court trial is far less likely to occur once
       a conclusive decision on Havemeier’s intent to injure is made. An immediate
       appeal and final decision on intent to injure may significantly advance the
       ultimate termination of this case, in turn, saving the parties, the state court
       and the Federal court considerable time and expense. The issue of
       Havemeier’s intent and its significant bearing on the resolution of the case is
       precisely the type of question worthy of an immediate appeal.

(Dkt. 52 at 2-3 (emphasis added).)




                                               10
          CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 11 of 23




                               II.    LEGAL STANDARD

       The purpose of 28 U.S.C. § 1292(b) is “to provide interlocutory appeal in

exceptional cases in order to avoid protracted and expensive litigation.” Paschall v.

Kansas City Star Co., 605 F.2d 403, 406 (8th Cir. 1979) (citation omitted); White v. Nix,

43 F.3d 374, 376 (8th Cir. 1994). Section 1292(b) provides in relevant part:

       When a district judge, in making in a civil action an order not otherwise
       appealable under this section, shall be of the opinion that such order involves
       a controlling question of law as to which there is substantial ground for
       difference of opinion and that an immediate appeal from the order may
       materially advance the ultimate termination of the litigation, he shall so state
       in writing in such order.

28 U.S.C. § 1292(b).

       “‘Section 1292(b) establishes three criteria for certification: the district court must

be of the opinion that (1) the order involves a controlling question of law; (2) there is

substantial ground for difference of opinion; and (3) certification will materially advance

the ultimate termination of the litigation.’” Union Cnty., Iowa v. Piper Jaffray & Co.,

525 F.3d 643, 646 (8th Cir. 2008) (quoting White, 43 F.3d at 377) (internal quotations

omitted). The requirements of § 1292(b) are jurisdictional. See White, 43 F.3d at 376

(citation omitted).

       “Permission to allow interlocutory appeals” pursuant to certification under

§ 1292(b) “should be granted sparingly and with discrimination.” Union Cnty., Iowa,

525 F.3d at 646 (marks and citation omitted). “[T]he movant bears the heavy burden of

demonstrating that the case is an exceptional one in which immediate appeal is

warranted.” See White, 43 F.3d at 376 (emphasis added) (citation omitted). Indeed,



                                             11
          CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 12 of 23




§ 1292(b) “‘should and will be used only in exceptional cases where a decision on appeal

may avoid protracted and expensive litigation, as in antitrust and similar protracted

cases.’” Id. (quoting S. Rep. No. 2434, 85th Cong., 2d Sess. (1958), reprinted in 1958

U.S.C.C.A.N. 5255, 5260). Further, it has “long been the policy of the courts to

discourage piece-meal appeals because most often such appeals result in additional

burdens on both the court and the litigants.” Id. (quoting Control Data Corp. v. Int’l Bus.

Machs. Corp., 421 F.2d 323, 325 (8th Cir. 1970)). “Even if the requirements are

satisfied, [the Eighth Circuit] may deny appeal for any reason.” Lloyd’s Acceptance

Corp. v. Affiliated FM Ins. Co., 557 F. App’x 618, 619 (8th Cir. 2014) (unpublished)

(citing Union Cnty., Iowa, 525 F.3d at 646).

       Given this standard, the Court proceeds to analyzing the merits of State Farm’s

Motion.

                                      III.   ANALYSIS

A.     Controlling Question of Law

       A question of law is “controlling” if “reversal of the district court’s order would

terminate the action,” or “if its resolution is quite likely to affect the further course of the

litigation, even if it not certain to do so.” Nat’l Union Fire Ins. Co. of Pittsburgh v.

Donaldson Co., Inc., No. 10-4948 (JRT/TNL), 2015 WL 4898662, at *2 (D. Minn. Aug.

17, 2015) (cleaned up); see also Pederson v. Trump, No. CV 19-2735 (JRT/HB), 2020

WL 4288316, at *2 (D. Minn. July 26, 2020) (same) (citation omitted). A controlling

legal question “of the type referred to in § 1292(b) contrasts with a matter for the

discretion of the trial court.” White, 43 F.3d at 377 (marks and citation omitted).


                                               12
          CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 13 of 23




       State Farm argues that in this case, the issue of Havemeier’s intent is a controlling

question of law, because if this Court erred in denying State Farm’s summary judgment

motion, such an error will constitute reversible error since coverage hinges on its position

that Havemeier’s intent to injure Gatzlaff is conclusively resolved, as a matter of law, by

virtue of his Alford plea to Second Degree Assault. (Dkt. 52 at 6.) Gatzlaff argues that

the issue of intent is an issue of fact and therefore not appropriate for an interlocutory

appeal.

       While State Farm disagrees with this Court’s ruling, State Farm provides no

authority that an Alford plea constitutes an automatic admission as to the intent to injury

with respect to a civil action. To the contrary, State Farm, citing to State v. Theis, 742

N.W.2d 643, 648‐49 (Minn. 2007), acknowledges “that trial courts must carefully

scrutinize the factual basis for an Alford plea in order to remedy the conflict inherent in

such pleas where a defendant is allowed to plead guilty to a crime while maintaining his

innocence.” (Dkt. 52 at 7-8 (emphasis added).) In other words, State Farm concedes

that a court must examine the underlying Alford plea made by a criminal defendant, like

Havemeier, to determine whether there were admissions as to intent given the nature of

the plea. Indeed, the Minnesota Supreme Court in Theis noted in its examination of the

available jurisprudence that “cases reflect that careful scrutiny of the factual basis for

the plea is necessary within the context of an Alford plea because of the inherent

conflict in pleading guilty while maintaining innocence.” 742 N.W.2d at 648‐49

(emphasis added). According to the Minnesota Supreme Court, the linchpin of an Alford

plea is that a defendant, despite maintaining his innocence, agrees that evidence the State


                                              13
            CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 14 of 23




is likely to offer at trial is sufficient to convict. Id. at 649. Similarly, the Minnesota

Supreme Court in Liebsch concluded “that the only real admission by Liebsch is that a

jury might find him guilty if it chose to find credible the testimony of witnesses which

was never presented to it.” Id. at 881 (cleaned up) (emphasis added). The Minnesota

Supreme Court held that the trial court did not abuse its discretion by excluding the

Alford plea from evidence. Id. at 882. The court reasoned that “Liebsch’s Alford plea

included no admission of facts establishing guilt, and therefore it lacked the

probative value typically found in a conventional guilty plea.” Id. (emphasis added).

In other words, the mere fact of an Alford plea in and of itself is not enough to establish

intent as to the present civil action; instead the factual circumstances must be examined to

determine whether there were any admissions of facts with respect to Havemeier’s intent

to injure Gatzlaff. State Farm presents no substantial relevant legal authority to the

contrary.

       To the extent that State Farm is arguing that this Court misinterpreted the facts

with respect to Havemeier’s plea in its analysis, “[i]t is clear that a ‘controlling question

of law’ means that only ‘pure’ questions of law may be certified for interlocutory appeal.

Mixed questions of law and fact are inappropriate for such a proceeding.” Minnesota ex

rel. N. Pac. Ctr., Inc. v. BNSF Ry. Co., No. CV 08-6385 (PAM/LIB), 2010 WL

11537448, at *2 (D. Minn. Sept. 30, 2010) (citations omitted); see also Employers Reins.

Corp. v. Mass. Mut. Life Ins. Co., No. 06-0188-CV-W-FJG, 2008 WL 4693513, at *2

(W.D. Mo. Oct. 23, 2008) (citing S.B.L. By and Through T.B. v. Evans, 80 F.3d 307, 311

(8th Cir. 1996) (deciding what legal standard the court should apply in order to hold an


                                              14
          CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 15 of 23




institution liable under Title IX was undoubtedly a question of law)) (“A question of law

does not refer to an issue that is merely free from factual dispute, but rather it refers to

matters of pure law, such as determining the meaning of a statute or regulation or

deciding the appropriate legal standard to apply.”), aff’d sub nom. Employers Reins. Co.

v. Mass. Mut. Life Ins. Co., 654 F.3d 782 (8th Cir. 2011).

       State Farm argues that there is a substantial ground for difference of opinion as to

the Court’s conclusion that an Alford plea does not have the same collateral consequences

as a traditional guilty plea under Minnesota law. (Dkt. 52 at 11.) Although State Farm

raised this issue in connection with the second requirement for interlocutory appeal, the

Court considers State Farm’s collateral estoppel question in connection with the first

requirement of a controlling question of law because the Eighth Circuit has suggested

that controlling questions of law are distinguished from matters “for the discretion of the

trial court.” See White, 43 F.3d at 377 (cleaned up). To the extent that the issue of intent

is the same in both the criminal and present proceeding and there was final judgment,

State Farm could prevail on collateral estoppel to the extent the requirements of privity

and whether an estopped party was given a full and fair opportunity to be heard on the

adjudicated issue can be met or bypassed merely based on an Alford plea. 1 However,


1
       Under Minnesota law, collateral estoppel may be applied when:

           (1) the issue was identical to one in prior adjudication; (2) there was a
           final judgment on the merits; (3) the estopped party was a party or in
           privity with a party to the prior adjudication; and (4) the estopped party
           was given a full and fair opportunity to be heard on the adjudicated issue.

State v. Lemmer, 736 N.W.2d 650, 659 (Minn. 2007).

                                              15
          CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 16 of 23




even if collateral estoppel were available, whether to apply the doctrine is discretionary

with the district court. See Pope Cnty. Bd. of Comm’rs v. Pryzmus, 682 N.W.2d 666, 669

(Minn. Ct. App. 2004) (citation omitted), rev. denied (Minn. Sept. 29, 2004). Since the

application of collateral estoppel is discretionary, it does not constitute a controlling

question of law necessary for certification under § 1292(b). See White, 43 F.3d at 377

(finding that a controlling legal question “of the type referred to in § 1292(b) contrasts

with a matter for the discretion of the trial court”).

       In sum, State Farm has not met the “controlling question of law” requirement

because it identifies no authority finding that the fact of an Alford plea, without any

consideration of the circumstances or admissions made during the plea, establishes intent;

because whether Havemeier’s Alford plea established his intent to cause injury is a mixed

question of law and fact; and because the issue of collateral estoppel is within the Court’s

discretion.

B.     Substantial Ground for Difference of Opinion

       The Court also addresses whether State Farm has met the second requirement for

interlocutory appeal. As to whether a ground for difference of opinion is substantial, the

Eighth Circuit has held that the “[i]dentification of ‘a sufficient number of conflicting and

contradictory opinions’” can be sufficient to meet this element. White, 43 F.3d at 378.

“[A] dearth of cases does not constitute substantial ground for difference of opinion.”

Union Cnty., Iowa, 525 F.3d at 647 (cleaned up). This element can be met where a




                                               16
          CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 17 of 23




difference of opinion exists between the district courts of the controlling circuit. 2 See In

re Polaris Mktg., Sales Practices, & Prod. Liab. Litig., No. 18-CV-0939 (WMW/DTS),

2020 WL 3530624, at *5 (D. Minn. June 30, 2020) (citing Graham v. Hubbs Mach. &

Mfg., Inc., 49 F. Supp. 3d 600, 612 (E.D. Mo. 2014)). Moreover, with respect to

questions on Minnesota law, such as those raised on summary judgment in the present

Motion, the Court must look to a conflict in Minnesota law, and a mere dearth in cases in

Minnesota is not sufficient to grant an interlocutory appeal. See Union Cnty., Iowa, 525

F.3d at 647 (“While identification of ‘a sufficient number of conflicting and contradictory

opinions’ would provide substantial ground for disagreement, the County offered no such

Iowa opinions, statutes or rules, and a dearth of cases does not constitute substantial

ground for difference of opinion. Accordingly, section 1292(b)’s second criterion for

certification has not been satisfied.”) (cleaned up).

       State Farm asserts that this Court’s conclusion that Havemeier’s sworn testimony

at his plea hearing was equivocal (with respect to his intent to injure) presents substantial

ground for difference of opinion. (Dkt. 52 at 9.) As discussed in Section III.A, State

Farm has not identified any cases suggesting that the fact of Havemeier’s Alford plea was

controlling as to intent or that the circumstances of Havemeier’s Alford plea established

his intent to cause bodily injury as a matter of law. State Farm further argues the Court’s

reliance on Johnson v. West Bend Mutual Insurance Company also presents a substantial



2
       The Court notes that it is unclear as to whether a circuit split is sufficient to meet
the second prong under § 1292(b). Compare In re Polaris Mktg., 2020 WL 3530624, at
*5, with Pederson, 2020 WL 4288316, at *2.

                                              17
          CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 18 of 23




ground for difference of opinion. (Dkt. 52 at 9-11.) State Farm does not assert that other

cases have held contrary with respect to Johnson’s finding that an Alford plea does not

necessarily have a binding effect in the insurance coverage context. See 2018 WL

6596270 at *9 (“Without a clearer admission of her conduct or of her guilt, or additional

evidence from some other source, Plocienik’s equivocal plea statements leave open the

possibility that D.J. was injured by negligent supervision that did not amount to a

criminal act or involve a statutory violation.”). Instead, State Farm takes issue with this

Court’s reliance on Johnson because it asserts that the facts in that case are

distinguishable from those present as to Havemeier and his Alford plea. It appears that

State Farm would have this Court conclude that “a substantial ground for difference of

opinion” exists simply because State Farm disagrees with the Order on Summary

Judgment, as distinguished from a difference of judicial opinion expressed by another

court with respect to Johnson. State Farm’s disagreement with the Court’s conclusion

does not satisfy the “substantial ground for difference of opinion” requirement. 3 See

Same Day Surgery Ctrs., L.L.C. v. Mont. Reg’l Orthopedics, L.L.C., No. CIV.02-

1811(JRT/FLN), 2003 WL 1565942, at *3 (D. Minn. Mar. 4, 2003) (“The fact that


3
        State Farm also argues that the Court improperly considered Johnson pursuant to
Minn. Stat. § 480A.08 because Johnson is an unpublished Minnesota Court of Appeals
decision. (Dkt. 52 at 17.) While unpublished opinions of the Minnesota Court of
Appeals, such as Johnson, are not precedential, the Court views Johnson as persuasive
authority, particularly as it is consistent with the Minnesota Supreme Court’s opinions in
Theis and Liebsch. See Club Vista Fin. Servs., L.L.C. v. Maslon, Edelman, Borman &
Brand, LLP, No. 10-CV-3174 SRN/JJG, 2011 WL 4947629, at *15 (D. Minn. Oct. 18,
2011). This is certainly not a basis for an interlocutory appeal especially since Plaintiff
cites to no legal authority to demonstrate a substantial ground for a difference in opinion
exists with respect to the legal holdings in these cases.

                                             18
          CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 19 of 23




another court might decide the issue differently, or that the litigant disagrees with the

Court’s decision, however, does not satisfy the statutory requirement for a substantial

ground for difference of opinion.”). If a party’s disagreement with a Court’s decision

were sufficient, then an interlocutory appeal would be allowed in every instance where it

was sought.

       While the Court has already found that State Farm’s collateral estoppel argument

does not meet the first element of § 1292(b), it also concludes that State Farm has failed

to meet its burden with respect to the second element of § 1292(b). As discussed in

Section III.A, State Farm also takes issue with the Court’s conclusion that Havemeier’s

Alford plea does not collaterally estop Gatzlaff from seeking coverage under the Policy,

and seemingly wants the Court to ignore binding Minnesota Supreme Court precedent,

namely, Illinois Farmers Insurance Company v. Reed. 4 (Dkt. 52 at 11-12.) Indeed, the

Court relied on Reed in its Order on Summary Judgment relating to its finding on

collateral estoppel:

       More importantly, the Minnesota Supreme Court found in Illinois Farmers
       Insurance Co. v. Reed, 662 N.W.2d 529 (Minn. 2003), that an insured’s
       criminal conviction (outside of convictions where the defendant sought to
       profit from their crime) cannot be used an insurance company to collaterally
       estop the victim of the crime from litigating in a subsequent civil action the

4
        State Farm asserts that the Federal Rules of Evidence governs the admissibility of
evidence in this diversity case, and therefore has some effect on how the Court examines
the issue of collateral estoppel with respect to an Alford plea. (Dkt. 52 at 11-13.)
However, Minnesota law governs the effect of a prior Minnesota state court judgment.
See Peschong v. Children’s Healthcare, 917 F.3d 656, 658 (8th Cir. 2019) (applying
Minnesota law on collateral estoppel, which precludes the re-litigation of a legal or
factual issue that was actually litigated in a prior proceeding and was essential to the
judgment rendered) (citation omitted). That said, the Court has made no ruling with
respect to the admissibility to the Alford plea at trial.

                                             19
          CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 20 of 23




       issue of the insured’s intent to determine whether the insured’s homeowner’s
       insurance policy provides coverage for an incident. In Reed, the appellants’
       young child was injured after his babysitter, Reed, violently shook him. See
       662 N.W.2d at 530. Reed was convicted as a part of a bench trial of felony
       first-degree assault and felony malicious punishment of a child for her
       actions. Id. In a subsequent civil action, Reed’s insurer refused to indemnify
       her based on the policy’s intentional-act exclusion. Id. at 531. Reed’s insurer
       claimed that Reed’s criminal convictions collaterally estopped the appellants
       from relitigating the issue of whether Reed intended to injure their child. Id.
       at 533. However, the Minnesota Supreme Court rejected this argument,
       holding that “an insurer may not use an insured’s criminal conviction to
       collaterally estop a subsequent civil suit brought by a third-party crime victim
       based on the intentional act exclusion within the policy.” Id. at 534. In
       rendering this holding, the court found it important that the victim did not
       have the chance to present their case as part of the criminal prosecution, as
       the only parties were the state and Reed. Id. at 533. Similarly, in this case
       the only parties to the plea as part of the criminal action were the State and
       Havemeier, and Gatzlaff obviously did not have any opportunity to present
       his case or otherwise be heard. Ultimately, the Court finds that if collateral
       estoppel cannot apply to a criminal conviction as part of trial, then a fortiori,
       it cannot apply to an Alford plea where Havemeier pleaded guilty to avoid
       possible harsher penalties.

(Dkt. 50 at 19-20.)

       According to State Farm, the Minnesota Supreme Court erred in Reed because it

“failed to address how or why the injured party in that case lacked privity with the

criminal insured so as to preclude collateral estoppel.” (Dkt. 52 at 14.) State Farm does

not cite to any Minnesota case calling into question the decision in Reed as to collateral

estoppel, and instead only cites to one subsequent Minnesota Court of Appeals case, Fain

v. Andersen, 816 N.W.2d 696 (Minn. Ct. App. 2012), in support of its position. (Id. at

11-16.) State Farm’s reliance on Fain is unpersuasive because Fain distinguishes itself

from the holding in Reed:

       In Ill. Farmers Ins. Co. v. Reed, parents of an injured child sued their son’s
       daycare provider, who had been convicted of assault and malicious


                                              20
  CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 21 of 23




punishment of a child based on an incident in which the son suffered a severe
brain injury. 662 N.W.2d 529, 530 (Minn. 2003). Citing Thompson, the
daycare provider’s insurer argued that the homeowner’s policy did not cover
intentional acts and that therefore the daycare provider’s conviction should
collaterally estop any argument by the injured child’s parents that the insurer
had a duty to indemnify for the assault. Id. at 530-31. The supreme court
disagreed and held that the insurer could not use the daycare provider’s
criminal conviction to collaterally estop the parents from claiming coverage
under the daycare provider's homeowner's insurance policy. Id. at 534. The
court reasoned that the parents of the injured child were not parties in the
criminal proceeding and therefore had not been given a full and fair
opportunity to be heard in the criminal case on the issues relevant to the
insurance policy’s intentional-acts exclusion. Id.

In reaching its holding in Reed, the supreme court discussed approvingly this
court’s analysis of a certified question regarding whether a criminal
conviction can be used for collateral estoppel purposes in a later civil case.
Id. at 533. We concluded that the collateral estoppel effect of a conviction is
not limited to situations in which a criminal defendant seeks to profit from
the crime; instead, the collateral estoppel effect of a criminal judgment
should be determined in the same manner and under the same criteria as any
other judgment. Ill. Farmers Ins. Co. v. Reed, 647 N.W.2d 553, 564 (Minn.
App. 2002), rev’d on other grounds, 662 N.W.2d 529 (Minn. 2003). In so
concluding, we relied on the Restatement (Second) of Judgments, which
provides:

       At an earlier period in the development of res judicata doctrine,
       the “mutuality” requirement was an obstacle to applying issue
       preclusion in favor of such a third party. That is, since the third
       party would not have been bound in his civil action if the
       prosecution had resulted in an acquittal, under the mutuality
       rule it would follow that the third party could not take
       advantage of the issue determined in a conviction. However,
       long before the mutuality rule was repudiated in civil cases,
       well-reasoned decisions had extended the rule of preclusion to
       operate in favor of third persons where the first action is
       criminal and the second is civil.

Id. at 565 (quoting Restatement (Second) of Judgments § 85 cmt. e (1982)).

The Restatement further provides:




                                       21
          CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 22 of 23




       [W]here the person harmed by the conduct that was criminally prosecuted
       then brings an action for civil redress against the wrongdoer for the
       consequences of the conduct . . . it is now settled that preclusion should apply.
       Restatement (Second) of Judgments § 85 cmt. e. In Reed, the supreme court
       observed that section 85, comment e, did not address the fact situation
       presented there, as the parties sought to be estopped were the crime victims
       in pursuit of insurance coverage against the “wrongdoer’s insurance
       company.” 662 N.W.2d at 533.

       In the present case, the estopped party is the same person who was
       convicted in the criminal trial. Additionally, the insurance-coverage issues
       present in Reed are not present here. Collateral estoppel is available in this
       case. A criminal conviction can be used in a subsequent civil action to
       preclude argument by the convicted party on issues conclusively proved in
       the criminal trial.

Fain, 816 N.W.2d at 700-01 (emphasis added).

       It is clear that Reed, and not Fain, applies to the facts in this case dealing with a

declaratory judgment affecting the rights of the injured third-party (Gatzlaff), as opposed

to an action brought by Havemeier. While State Farm cites to several decisions outside

of Minnesota (Dkt. 52 at 15-16), even to the extent that these cases amount to a

substantial difference in collateral estoppel doctrine with the decision in Reed, that does

not constitute a substantial difference in opinion necessary for the certification of

interlocutory appeal for the purposes of §1292(b). See Union Cnty., Iowa, 525 F.3d at

647.




                                              22
            CASE 0:18-cv-02459-ECW Doc. 56 Filed 03/05/21 Page 23 of 23




       For all of the reasons stated above, State Farm has failed to meet its burden as to

the second element of § 1292(b). 5 Therefore, the Court denies the motion for

certification for interlocutory appeal.

                                          IV.   ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

ORDERED that:

       1.      State Farm Mutual Automobile Insurance Company’s Motion for

               Certification for Interlocutory Appeal (Dkt. 51) is DENIED.

       2.      The Court will set this matter for a bench trial held by Zoom. The parties

               are ordered to meet and confer to discuss the length of time they believe

               they will need for the trial, along with any other issues relating to the

               format that they wish to raise with the Court. No later than March 19,

               2021, the parties shall file a joint status report to the Court addressing

               issues relating to the format of the trial. The parties should also state in the

               joint status report whether they request a second settlement conference in

               front of U.S. Magistrate Judge Hildy Bowbeer before trial.



DATED: March 5, 2021                                 s/Elizabeth Cowan Wright
                                                     ELIZABETH COWAN WRIGHT
                                                     United States Magistrate Judge



5
       Given that State Farm has not satisfied the first or second elements of §1292(b),
the Court does not reach whether an immediate appeal would materially advance the
ultimate termination of the litigation.

                                                23
